United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 05-1131
                                     ___________

Jason Randal French,                      *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas.
Koch’s Body Shop,                         *
                                          *     [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                              Submitted: February 2, 2006
                                 Filed: February 6, 2006
                                  ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Jason French appeals the district court’s1 adverse grant of summary judgment
in his 42 U.S.C. § 1983 action against Koch’s Body Shop (KBS). We affirm.

       In June 2001, French purchased a car from his parents and shortly thereafter left
it on the side of the road on jacks while he tried to obtain the parts to fix it. In
French’s absence, a Conway County, Arkansas, deputy determined that the car was
unattended and within three feet of the roadway, and instructed KBS to tow the car to
its shop. KBS sent notice of the towing to French’s parents, the title holders of record,

      1
        The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.
notifying them of the location of the car and how to recover it pursuant to Arkansas
law. French later went to KBS to retrieve the car, and found that significant damage
had been done to it. French claimed that KBS’s removal of the car without pre-
removal notification, and its alleged destruction of the car, violated his Fifth and
Fourteenth Amendment due process rights.

       We review de novo the district court’s grant of summary judgment, viewing the
record in a light most favorable to French. See Kasper v. Federated Mut. Ins. Co., 425
F.3d 496, 502 (8th Cir. 2005). Assuming, as the district court did, that KBS’s actions
constituted state action, failure to provide French with pre-seizure notice or hearing
did not violate his procedural due process rights. See City of Los Angeles v. David,
538 U.S. 715, 719 (2003) (per curiam) (pre-deprivation hearing on decision to tow is
impossible if city is to be able to enforce parking rules). Rather, procedural due
process was satisfied by post-removal notice to the title holder of record and a
meaningful opportunity to challenge the decision to tow the car. See Mullane v. Cent.
Hanover Bank & Trust, 339 U.S. 306, 314, 319 (1950) (notice is sufficient to satisfy
due process if reasonably calculated under circumstances to apprise interested parties
and give them opportunity to present objections; mails recognized as efficient and
inexpensive means of communication); Muhammed v. Routh Wrecker Serv., 14 F.3d
24, 25-26 (8th Cir. 1994) (per curiam) (due process claim failed where towing
company fulfilled its duties under Arkansas law by mailing notice of towing to last
registered owner of vehicle, even though actual owner did not receive notice); Propert
v. District of Columbia, 948 F.2d 1327, 1332-33 (D.C. Cir. 1991) (owners of towed
vehicles are entitled to post-deprivation notice and hearing); see also Ark. Code Ann.
§ 27-50-1207(e)(1), (f)(1) (2001) (describing right of owner of towed car to seek
review of removal).

     After careful consideration, we reject French’s remaining arguments on appeal.
Accordingly, we affirm.

                       ______________________________

                                         -2-